 

 

 

 

 

 

 

 

 

 

 

 

|| USDC SDNY =
UNITED STATES DISTRICT COURT DOCUMEN r i
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY Erin |
Seer ee een Crest ecsesee <  |Doc # LED |
VALENTIN REID, on behalfofhimselfandall — : 1] DATE Ribn CCT :
others similarly situated, a. nor BANAL D202 |.
Plaintiff, : ORDER
-against- :
19 Civ. 7206 (GBD)
SHAKLEE CORPORATION, :
Defendant.
x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

January 14, 2020 | /
AL. & Wing uy

GEPR . DANIELS
nited States District Judge

 
